The Court.—
The petitioners seek by this proceeding to annul a certain order and finding made by the superior court of the county of Sacramento on July 29,1893, in a certain proceeding then or before then pending in that court in the matter of the estate of Lewellyn Williams, deceased. The ground of the application is that the superior court was at the time without jurisdiction to make such an order and additional finding, because the cause in which it was made was then pending in this court on appeal. Conceding this to be so, the petitioners have a plain, speedy, and adequate remedy in due course of law, when the additional finding is presented here as a part of the record on that appeal. If the superior court was without authority to make the finding complained of, such finding will be entirely disregarded as a part of the record on the appeal referred to.
The proceeding is dismissed.